     Case 2:20-cv-00561-KJM-DB Document 11 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MICHAEL CRAIG MYERS,                              No. 2:20-cv-0561 KJM DB P
11                       Plaintiff,
12           v.                                         ORDER
13    CALIFORNIA CORRECTIONAL
      HEALTHCARE SERVICES,
14
                         Defendant.
15

16

17          Plaintiff is a state inmate proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff alleges his rights were violated when a laptop that may have contained some of his

19   personal information was stolen. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 8, 2020, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. F&R, ECF No. 10. Plaintiff has not

24   filed objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
     Case 2:20-cv-00561-KJM-DB Document 11 Filed 02/24/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed September 8, 2020, are adopted in full;
 5          2. This action is dismissed without prejudice; and
 6          3. The clerk of court close this case.
 7   DATED: February 23, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
